Case: 2:17-cr-00001-DLB-MAS Doc #: 204 Filed: 04/01/21 Page: 1 of 7 - Page ID#: 939




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON

 CRIMINAL ACTION NO. 17-1-DLB-MAS-2
 CIVIL ACTION NO. 19-165-DLB-MAS

 UNITED STATES OF AMERICA                                                              PLAINTIFF


 v.                  ORDER ADOPTING REPORT & RECOMMENDATION


 KRISTIAN L. BELLAMY                                                                 DEFENDANT

                                          *** *** *** ***

        This matter is before the Court upon the Report & Recommendation (“R&R”) of

 United States Magistrate Judge Matthew A. Stinnett (Doc. # 198), wherein he

 recommends that Defendant’s Motion to Vacate, Set Aside or Correct Sentence pursuant

 to 28 U.S.C. § 2255 (Doc. # 170) be denied. Defendant Bellamy having filed Objections

 (Doc. # 201)1 and the United States having filed a Response (Doc. # 203), the R&R is

 now ripe for the Court’s review. For the reasons set forth herein, Defendant’s Objections

 are overruled and the R&R is adopted as the findings of fact and conclusions of law of

 the Court.




 1       As specified in the R&R, Defendant had fourteen days after being served with a copy of
 the R&R to file objections. (Doc. # 198 at 15) (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b);
 Fed. R. Crim. P. 59(b)). In her Objections, Bellamy states that she was served with a copy of the
 R&R on January 19, 2021 and indicates that her Objections were submitted (assumably placed
 in the prison mail system) on February 2, 2021. (Doc. # 201 at 1, 13). Accordingly, the Court
 finds Bellamy’s Objections timely filed pursuant to the “prison mailbox rule.” See Brand v. Motley,
 526 F.3d 921, 295 (6th Cir. 2008) (citing Houston v. Lack, 487 U.S. 266, 273 (1988)).




                                                  1
Case: 2:17-cr-00001-DLB-MAS Doc #: 204 Filed: 04/01/21 Page: 2 of 7 - Page ID#: 940




 I.     FACTUAL AND PROCEDURAL BACKGROUND

        On January 12, 2017, Defendant Kristian Bellamy was indicted, along with three

 co-defendants, for conspiracy to distribute a controlled substance resulting in death in

 violation of 21 U.S.C. §§ 841(a)(1) and 846 and aiding and abetting distribution of a

 controlled substance resulting in death pursuant to 21 U.S.C. § 841(a)(1) and 18

 U.S.C. § 2. (Doc. # 3). At her initial appearance and arraignment, F. Dennis Alerding

 was appointed as her CJA counsel, who represented Bellamy at all stages of the

 proceeding. (Doc. # 22). Defendant entered into a plea agreement on May 18, 2017,

 under which she pled guilty to Count I, conspiracy to distribute a controlled substance

 resulting in a death in violation of 21 U.S.C. § 846. (Docs. # 69, 70 and 93). The plea

 agreement included a waiver of Defendant’s right to appeal the guilty plea, conviction,

 and sentence, as well as her right to collaterally attack the guilty plea, conviction, and

 sentence except for claims of ineffective assistance of counsel. (Doc. # 93 ¶ 8).

        On November 7, 2018, Defendant was sentenced to 156 months’ imprisonment

 and 5 years’ supervised release. (Docs. # 155 and 156). Bellamy did not directly appeal

 her conviction or sentence. However, on November 19, 2019, Defendant, proceeding pro

 se, filed the instant Motion to Vacate, Set Aside or Correct Sentence pursuant to 28

 U.S.C. § 2255 raising the following claims of ineffective assistance of counsel: (1) counsel

 failed to object to the conspiracy’s timeline and when Defendant Bellamy allegedly joined

 the conspiracy, (Doc. # 170 at 4), and (2) counsel failed to object to the allegedly

 insufficient factual basis for the death-results sentencing enhancement, (id. at 5).

        The Magistrate Judge issued an R&R on January 8, 2021 recommending that

 Defendant’s § 2255 Motion be denied. (Doc. # 198). In the R&R, the Magistrate Judge



                                              2
Case: 2:17-cr-00001-DLB-MAS Doc #: 204 Filed: 04/01/21 Page: 3 of 7 - Page ID#: 941




 explained that to the extent Bellamy seeks to challenge the sufficiency of the evidence

 supporting her involvement in the conspiracy or the death-results enhancement, she is

 barred from doing so due to the waiver contained in her plea agreement and the doctrine

 of procedural default. (Id. at 5-7). Next, the Magistrate Judge assessed Defendant’s

 ineffective-assistance-of-counsel claims under the two-prong test set forth in Strickland

 v. Washington, 466 U.S. 668 (1984). (Id. at 7-14). With respect to Defendant’s first

 argument, that counsel was deficient for failing to object to the conspiracy timeline due to

 a lack of evidence of her involvement prior to August 30, 2016, the Magistrate Judge

 noted that in her plea agreement admissions and sworn statements made during her plea

 colloquy, Bellamy stated that she worked with Co-Defendant Joshua Jett to distribute

 heroin during the summer of 2016. (Id. at 9-10) (citing Doc. # 180 at 35-37). The

 Magistrate Judge also found Defendant’s second argument regarding counsel’s failure to

 object to the sufficiency of the evidence supporting the death-results enhancement to be

 meritless. (Id. at 12-14). Bellamy specifically argued that there was no medical testimony

 concerning the cause of the victim’s death to support the application of the enhancement.

 (Doc. # 170 at 5). In addressing this argument, the Magistrate Judge pointed to Bellamy’s

 admission “that she knew the victim intended to consume the controlled substance

 mixture distributed as part of the conspiracy on August 1, and that the victim’s death

 ultimately resulted from an overdose of that mixture.” (Doc. # 198 at 11-12) (citing Docs.

 # 93 at ¶ 3(b)-(e) and 180 at 35-36). In addition, the Magistrate Judge found that no

 expert medical proof was required under the circumstances, given Bellamy’s admissions.

 (Id. at 12). Finally, the R&R explains that Bellamy “has not attempted to or succeeded in

 establishing prejudice” meaning that “she would have insisted on proceeding to trial or



                                              3
Case: 2:17-cr-00001-DLB-MAS Doc #: 204 Filed: 04/01/21 Page: 4 of 7 - Page ID#: 942




 declined to plead guilty to the death-results enhancement had counsel explored the

 temporal proof in more detail or objected to the lack of expert medical evidence.” (Id. at

 13). Accordingly, the Magistrate Judge concluded that Defendant failed to establish either

 Strickland prong and recommended denial of her § 2255 Motion. (Id. at 14-15).

 II.    STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 72(b)(2), a habeas petitioner may object to

 a magistrate judge’s recommended disposition. If the petitioner objects, “[t]he district

 judge must determine de novo any part of the magistrate judge's disposition that has been

 properly objected to.” Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1). The

 district judge “may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(c). The Sixth

 Circuit has held that “only those specific objections to the magistrate's report made to the

 district court will be preserved for appellate review.” Carson v. Hudson, 421 F. App’x 560,

 563 (6th Cir. 2011) (alteration omitted) (quoting Souter v. Jones, 395 F.3d 577, 585 (6th

 Cir. 2005)). A specific objection “explain[s] and cite[s] specific portions of the report which

 [counsel] deem[s] problematic.” Robert v. Tesson, 507 F.3d. 981, 994 (6th Cir. 2007)

 (alteration in original) (quoting Smith v. Chater, 121 F.3d 709, 1997 WL 415309, at *2 (6th

 Cir. July 18, 1997) (unpublished opinion)). “The filing of vague, general, or conclusory

 objections does not meet the requirement of specific objections and is tantamount to a

 complete failure to object.”     Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir. 2001).

 “Moreover, an ‘objection’ that does nothing more than state a disagreement with a

 magistrate’s suggested resolution, or simply summarizes what has been presented

 before, is not an ‘objection’ as that term is used in this context.’” United States v. Vanover,



                                               4
Case: 2:17-cr-00001-DLB-MAS Doc #: 204 Filed: 04/01/21 Page: 5 of 7 - Page ID#: 943




 No. 2:10-cr-14, 2017 WL 1356328, at *1 (E.D. Ky. Apr. 11, 2017) (internal quotation

 omitted) (quoting VanDiver v. Martin, 304 F. Supp. 2d 934, 938 (E.D. Mich. 2004)).

 III.   OBJECTIONS

        Defendant filed several objections that will be addressed in turn. First, Defendant

 reiterates that counsel should have objected to the death-results enhancement due to a

 lack of evidence supporting Defendant’s involvement in the fatal distribution or medical

 evidence or expert testimony demonstrating that the cause of the victim’s death was drug

 overdose. (Doc. # 201 at 2-3, 5-7). Bellamy specifically argues that prior to August 30,

 2016 she was not involved in drug distribution and was merely associated with Co-

 Defendant Joshua Jett as his fiancé. (Id. at 4-5). According to Defendant, although she

 admitted to the facts underlying her conviction, she would not have done so had she been

 aware of possible defenses based on a lack of evidence of her participation in the fatal

 distribution or evidence as to the cause of the victim’s death. (Id. at 5-13).

        Yet, as explained by the Magistrate Judge, at Bellamy’s rearraignment hearing,

 Defendant confirmed that she understood the nature and details of Count 1, as well as

 the potential penalties. (Doc. # 180 at 11-20). During the hearing, counsel for the United

 States reviewed the essential elements of Count 1: “that the defendant conspired with

 others to knowingly and intentionally distribute a controlled substance,” “that [the

 defendant] knowingly and voluntarily joined the conspiracy,” and “that death resulted from

 the controlled substance . . . distributed as part of the conspiracy.” (Id. at 29). In addition,

 Bellamy confirmed that she understood that the United States would have to prove each

 element by proof beyond a reasonable doubt at trial. (Id. at 33). Bellamy then proceeded

 to affirm that the facts contained in the plea agreement were accurate and sufficient to



                                                5
Case: 2:17-cr-00001-DLB-MAS Doc #: 204 Filed: 04/01/21 Page: 6 of 7 - Page ID#: 944




 establish the elements of Count 1. (Id. at 34-37). Namely, Defendant testified that she

 worked with Co-Defendant Jett to distribute heroin during the summer of 2016 and that

 she was present when Jett sold a heroin and fentanyl mixture that caused the overdose

 death of the victim. (Id. at 35-37). Importantly, as the Magistrate Judge noted, Bellamy

 does not challenge the validity of her plea or assert that it was not entered into knowingly

 and voluntarily. (Doc. # 198 at 9). Accordingly, the Court agrees with the Magistrate

 Judge that Bellamy’s conclusory allegations, including that she would not have accepted

 the plea agreement and admitted to the relevant facts had she been aware that counsel

 could have objected to the sufficiency of the evidence, are insufficient to support her

 ineffective-assistance-of-counsel claim. Thus, Defendant’s objection is overruled.

        Bellamy also challenges the Magistrate Judge’s characterization of her arguments

 as sufficiency-of-the-evidence arguments rather than ineffective-assistance-of-counsel

 claims. (Doc. # 201 at 4). The Court agrees with the Magistrate Judge’s assessment of

 Bellamy’s purported ineffective-assistance-of-counsel claim, which in substance, hinges

 on whether there was sufficient evidence to support a conviction under Count 1. (See

 Doc. # 198 at 4). Regardless, the Magistrate Judge addressed Defendant’s claim in the

 alternative, as an ineffective-assistance-of-counsel claim and properly applied the two-

 prong test established by Strickland. (Id. at 7-14). Accordingly, this objection is also

 overruled.




                                              6
Case: 2:17-cr-00001-DLB-MAS Doc #: 204 Filed: 04/01/21 Page: 7 of 7 - Page ID#: 945




 IV.      CONCLUSION

          For the reasons stated herein, IT IS ORDERED as follows:

          (1)    The Report and Recommendation of the United States Magistrate Judge

 (Doc. # 198) is hereby ADOPTED as the findings of fact and conclusions of law of the

 Court;

          (2)    Defendant’s Objections (Doc. # 201) are hereby OVERRULED;

          (3)    Defendant’s Motion to Vacate, Set Aside, or Correct Sentence pursuant to

 28 U.S.C. § 2255 (Doc. # 170) is hereby DENIED;

          (4)    This matter is hereby DISMISSED with prejudice and STRICKEN from the

 Court’s active docket;

          (5)    For the reasons set forth herein and in the Magistrate Judge’s R&R (Doc. #

 198), the Court determines that there would be no arguable merit for an appeal in this

 matter and, therefore, NO CERTIFICATE OF APPEALABILITY SHALL ISSUE; and

          (6)    A separate Judgment will be filed concurrently herewith.

          This 1st day of April, 2021.




 J:\DATA\ORDERS\Covington Criminal\2017\17-1-2 Order Adopting R&R 2255.docx




                                               7
